DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1-9 have been amended as requested in the amendment filed on August 24, 2022. Following the amendment, claims 1-9 are pending in the instant application.
2.	Claims 1-9 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on August 24, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 stands vague and ambiguous for reciting limitation “a model constructed in advance”, see reasons of record in section 2 of Paper mailed on May 02, 2022. Applicant is advised that amendment to the claims did not obviate the rejection, see Applicant’s Response at p. 6. 
7.	Further, claim 1, as currently presented, is indefinite for reciting limitation “task […] of sensory stimulation, […] imagination”. The metes and bounds of the limitation cannot be determined from the claim or the specification as filed. Next, claim 1, as amended, refers in the last step to respective timing and what appears treatments − “interventions” − for dementia prevention, without any particular explanation how this step relates to the subject under indexing. This renders the claim indefinite.
8.	Claims 2-9, as amended, are indecipherable. Briefly, claims 2-9 depend from claim 1, which broadly recites steps of giving to a subject a task suitable to induce biological activity related to cognitive function to further measure that activity and compare “the measurement data” to produce an index, which involves a model constructed in advance. As fully explained earlier and also above, claim 1 does not explain what stands for a suitable task, or measurement of imagination, or units to be employ for measuring and comparing the data. Dependent claims 2-9 limit the subject matter of indefinite base claim 1 to further detailed explanation of numerical values, different tasks, ratios, and waveforms; however, fail to define the boundaries of the claimed subject matter in sufficient detail so that to clearly explain what stands for Applicant’s invention, as claimed. Applicant is advised to rewrite the claims to better explain claimed subject matter.   


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-9 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 10 of Paper mailed on May 02, 2022.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
At p. 7 of the Response, Applicant submits that the claims have been amended to overcome the rejection. While this has been fully considered, Applicant’s argument is not persuasive for at least the following reason. 
Applicant’s attention is directed to MPEP 714.02 and 37 CFR  1.111 (b), which state 
 In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner ’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.
The applicant ’s or patent owner ’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
In the instant case, a general allegation that the claims have been amended does not appear as an attempt to advance the prosecution of the instant application.
For reasons of record fully explained earlier, the rejection is maintained.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-9 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 11 of Paper mailed on May 02, 2022.
Applicant traverses the rejection at pp. 7-9 of the Response. Specifically, Applicant submits that, “[A]mended claim 1 explicitly specifies, not merely converting measured data of biological activity into other indices, but rather amended claim 1 specifies acquiring an index from the measurement data of a specific subject (i.e., the subject for whom interventions for dementia prevention is being performed) at specific multiple timings (before and after the intervention), to enable the subject to evaluate the effectiveness of the interventions for dementia prevention, themself. By presenting the acquired index to the subject in whom the intervention for dementia prevention was performed, the subject themselves can confirm and evaluate the effectiveness of the intervention”. Applicant further explains that, “claim 1 is integrated into another specific patent-eligible technical application: the subject's own evaluation of the effectiveness of interventions for dementia prevention”. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, method claims 1-9 encompass abstract ideas and laws of nature, and thus are not patent eligible. The instant claims 1-9 are directed to a process, which expressly recites mental steps of comparing data and calculating index scores and ratios as well as steps of observing the relationship in the cerebral blood flow and levels of oxygenated hemoglobin during cognitive activity, the process that is governed by a law of nature. Both mental steps and observing a natural phenomenon are judicial exceptions within the meaning of 35 U.S.C. 101. Applicant’s argument that the judicial exception is integrated into practical application by virtue of the subject confirming and evaluating the effectiveness of intervention has been fully considered but is not persuasive because it lacks support within the pending claims. There appears no reference to any subject evaluating themselves within claims 1-9 as presented.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
	 
Conclusion
11.	No claim is allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
September 27, 2022